On appeal by plaintiff, a trustee in bankruptcy, from a judgment in favor of the defendant, a marshal of the city of New York, in an action for damages for alleged conversion of personal property of the bankrupt through a sale upon executions issued out of the Municipal Court of the City of New York, which sale was allegedly not conducted according to law by the defendant, the executions having been issued prior to the bankruptcy, judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.